   Case 2:19-mc-00007-AB-JC Document 20 Filed 02/12/19 Page 1 of 1 Page ID #:315

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                        CIVIL MINUTES - GENERAL
 Case No.         2:19-mc-00007-AB(JCx)                                         Date    February 12, 2019
 Title            Planned Parenthood Federation of America Inc, et al. v. Center for Medical Progress,
                  et al.




 Present: The Honorable        Jacqueline Chooljian, United States Magistrate Judge
                 Kerri Hays                               CS 02-12-19                             N/A
                Deputy Clerk                        Court Reporter / Recorder                  Tape No.
                Attorney Present for Movants:                       Attorney Present for Respondent:
                        Peter Breen                                       Perlette Michele Jura


 Proceedings:              HEARING ON MOVANTS’ MOTION TO COMPEL[1]

       Case called. Counsel made their appearances. The Court heard argument from counsel. For
reasons stated on the record, the Court determined that it had jurisdiction to consider the Motion to
Compel (“Motion”) and granted in part and denied in part the Motion as follows:

         1.        The Court denied the Motion as to Document Request No. 8.

         2.        The Court granted the Motion as to Document Request No. 10, as narrowed, and ordered
                   Respondent, within fourteen (14) days, to produce any transcript of any interview/
                   deposition that was taken of her by the specified entity/entities during the time period of
                   July 13, 2015 through December 31, 2016 that is available to her upon request from her
                   counsel (i.e., that such counsel possesses within the scope of its representation of
                   Respondent and is within Respondent’s control).1 The Court further ordered that any
                   such production is subject to the protective order in the underlying Northern District of
                   California action. To the extent not covered by/encompassed within the existing
                   protective order, the Court ordered that the production be limited to attorneys’ eyes only
                   absent further order of this Court or the Court presiding over the underlying Northern
                   District of California action.


                                                                                       1 hr 7 mins
                                                                        Initials of Deputy Clerk: KLH




         1
         The Court noted that the Motion was moot to the extent it sought an order directing Respondent
to conduct a search of her personal computer/personal emails and to produce any such transcript in her
personal possession as the record reflects that Respondent has already conducted such search and has
identified no such transcript in her personal possession.
CV-90 (06/04)                                CIVIL MINUTES - GENERAL                                    Page 1 of 1
